EXHIBIT 10.4

CATHAY BANCORP, INC.

EQUITY INCENTIVE PLAN

SECTION 1. PURPOSE; DEFINITIONS.

(a) Purpose. The purpose of the Plan is to provide selected eligible employees
and directors of Cathay Bancorp, Inc., a Delaware corporation, its subsidiaries
and affiliates an opportunity to participate in the Company’s future by offering
them an opportunity to acquire stock in the Company so as to retain, attract and
motivate them.

(b) Definitions. For purposes of the Plan, the following terms have the
following meanings:

(i) “Award” means any award under the Plan, including any Option or Restricted
Stock Award.

(ii) “Award Agreement” means, with respect to each Award, the signed written
agreement between the Company and the Plan participant setting forth the terms
and conditions of the Award.

(iii) “Board” means the Board of Directors of the Company.

(iv) “Change in Control” has the meaning set forth in Section 7(a).

(v) “Change in Control Price” has the meaning set forth in Section 7(c).

(vi) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute.

(vii) “Commission” means the Securities and Exchange Commission and any
successor agency.

(viii) “Committee” means the Committee referred to in Section 2, or the Board in
its capacity as administrator of the Plan in accordance with Section 2.

(ix) “Company” means Cathay Bancorp, Inc., a Delaware corporation.

(x) “Disability” means disabled within the meaning of Section 22(e)(3) of the
Code.

(xi) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute.

(xii) “Fair Market Value” means as of any given date (a) if the Stock is listed
on any established stock exchange or a national market system, either the
closing sale price for the Stock or the closing bid if no sales were reported,
or the average of the bid and ask prices, as selected by the Committee in its
discretion, as quoted on such system or exchange, as reported in The Wall Street
Journal; or (b) in the absence of an established market for the Stock, the fair
market value of the Stock as determined by the Committee in good faith.

(xiii) “Incentive Stock Option” means any Option intended to be and designated
as an “incentive stock option” within the meaning of Section 422 of the Code.

(xiv) “Nonqualified Stock Option” means any Option that is not an Incentive
Stock Option.

(xiv) “Option” means an option granted under Section 5.

(xvi) “Plan” means this Cathay Bancorp, Inc. Equity Incentive Plan, as amended
from time to time.

(xvii) “Restricted Stock” means an Award of Stock subject to restrictions, as
more fully described in Section 6.

(xviii) “Restriction Period” means the period determined by the Committee under
Section 6(b).

(xix) “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act, as
amended from time to time, and any successor rule.

 

1



--------------------------------------------------------------------------------

(xx) “Stock” means the Common Stock, par value $.01 per share, of the Company,
and any successor security.

(xxi) “Subsidiary” has the meaning set forth in Section 424 of the Code.

(xxii) “Tax Date” means the date defined in Section 8(f).

(xxiii) “Termination” means, for purposes of the Plan, with respect to a
participant, that (a) if the participant is a director of the Company, he or she
has ceased to be, for any reason, a director and (b) if the participant is an
employee, he or she has ceased to be, for any reason, employed by the Company, a
subsidiary or an affiliate.

SECTION 2. ADMINISTRATION.

(a) Committee. The Plan shall be administered by the Board or, upon delegation
by the Board, by a committee of the Board that will satisfy Rule 16b-3 and
Section 162(m) of the Code, as in effect with respect to the Company from time
to time. In connection with the administration of the Plan, the Committee shall
have the powers possessed by the Board. The Committee may act only by a majority
of its members, except that the Committee may from time to time select another
committee or one or more other persons to be responsible for any matters so long
as the selection comports with the requirements of Section 162(m) of the Code
and Rule 16b-3. The Board at any time may abolish the Committee and revest in
the Board the administration of the Plan.

(b) Authority. The Committee shall grant Awards to directors and eligible
employees. In particular and without limitation, the Committee, subject to the
terms of the Plan, shall:

(i) select the directors, officers and other employees to whom Awards may be
granted;

(ii) determine whether and to what extent Awards are to be granted under the
Plan;

(iii) determine the number of shares to be covered by each Award granted under
the Plan; and

(iv) determine the terms and conditions of any Award granted under the Plan and
any related loans to be made by the Company, based upon factors determined by
the Committee.

(c) Committee Determinations Binding. The Committee may adopt, alter and repeal
administrative rules, guidelines and practices governing the Plan as it from
time to time shall deem advisable, may interpret the terms and provisions of the
Plan, any Award and any Award Agreement and may otherwise supervise the
administration of the Plan. Any determination made by the Committee pursuant to
the provisions of the Plan with respect to any Award shall be made in its sole
discretion at the time of the grant of the Award or, unless in contravention of
any express term of the Plan or Award, at any later time. All decisions made by
the Committee under the Plan shall be binding on all persons, including the
Company and Plan participants.

SECTION 3. STOCK SUBJECT TO PLAN.

(a) Number of Shares. The total number of shares of Stock reserved and available
for issuance pursuant to Awards under this Plan shall be 1,075,000 shares. Such
shares may consist, in whole or in part, of authorized and unissued shares or
treasury shares or shares reacquired in private transactions or open market
purchases, but all shares issued under the Plan, regardless of source, shall be
counted against the 1,075,000 share limitation. If any Option terminates or
expires without being exercised in full or if any shares of Stock subject to an
Award are forfeited, or if an Award otherwise terminates without a payment being
made to the participant in the form of Stock, the shares issuable under such
Option or Award shall again be available for issuance in connection with Awards.
Any Award under this Plan shall be governed by the terms of the Plan and any
applicable Award Agreement.

(b) Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split or other change in corporate
structure affecting the Stock, such substitution or adjustments shall be made in
the aggregate number of shares of Stock reserved for issuance under the Plan, in
the number and exercise price of shares subject to outstanding Options, and in
the number of shares subject to other outstanding Awards, as may be determined
to be appropriate by the Committee, in its sole discretion; provided, however,
that the number of shares subject to any Award shall always be a whole number.

 

2



--------------------------------------------------------------------------------

SECTION 4. ELIGIBILITY.

Awards may be granted to all employees, including officers and directors, and
non-employee directors of the Company, its subsidiaries and affiliates.

SECTION 5. STOCK OPTIONS.

(a) Types. Any Option granted under the Plan shall be in such form as the
Committee may from time to time approve. The Committee shall have the authority
to grant to any participant Incentive Stock Options, Nonqualified Stock Options
or both types of Options.

(b) Incentive Stock Options. Incentive Stock Options may be granted only to
employees of the Company, its parent (within the meaning of Section 424 of the
Code) or a Subsidiary. Any portion of an Option that is not designated as, or
does not qualify as, an Incentive Stock Option shall constitute a Nonqualified
Stock Option.

(c) Terms and Conditions. Options granted under the Plan shall be subject to the
following terms and conditions:

(i) Option Term. The term of each Option shall be fixed by the Committee, but no
Option shall be exercisable more than 10 years after the date the Option is
granted. If, at the time the Company grants an Incentive Stock Option, the
optionee owns directly or by attribution stock possessing more than 10 percent
of the total combined voting power of all classes of stock of the Company, or
any parent or Subsidiary of the Company, the Incentive Stock Option shall not be
exercisable more than five years after the date of grant.

(ii) Grant Date. The Company may grant Options under the Plan at any time and
from time to time before the Plan terminates. The Committee shall specify the
date of grant or, if it fails to, the date of grant shall be the date of action
taken by the Committee to grant the Option.

(iii) Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be equal to at least the Fair Market Value on the date of grant;
provided, however, that if, at the time the Company grants an Incentive Stock
Option, the optionee owns directly or by attribution stock possessing more than
10 percent of the total combined voting power of all classes of stock of the
Company, or any parent or Subsidiary of the Company, then the exercise price
shall be not less than 110 percent of the Fair Market Value on the date the
Incentive Stock Option is granted.

(iv) Exercisability. Subject to the other provisions of the Plan, an Option
shall be exercisable in its entirety at grant or at such times and in such
amounts as are specified in the Award Agreement evidencing the Option. The
Committee, in its absolute discretion, at any time may waive any limitations
respecting the time at which an Option first becomes exercisable, in whole or in
part, including acceleration in connection with a reorganization of the Company
if there are no adverse consequences to the Company therefrom.

(v) Method of Exercise; Payment. To the extent the right to purchase shares has
accrued, Options may be exercised, in whole or in part, from time to time, by
written notice from the optionee to the Company stating the number of shares
being purchased, accompanied by payment of the exercise price for the shares.

SECTION 6. RESTRICTED STOCK.

(a) Price. The Committee may grant Restricted Stock to a participant. The
grantee shall pay such consideration therefor as determined by the Committee,
but no less than the par value of the Stock.

(b) Restrictions. Subject to the provisions of the Plan and the Award Agreement,
during the Restriction Period set by the Committee, commencing with, and not
exceeding 10 years from, the date of such Award, the participant shall not be
permitted to sell, assign, transfer, pledge or otherwise encumber shares of
Restricted Stock. Within these limits, the Committee may provide for the lapse
of such restrictions in installments and may accelerate or waive such
restrictions, in whole or in part, based on service, performance or such other
factors or criteria as the Committee may determine.

 

3



--------------------------------------------------------------------------------

(c) Dividends. Unless otherwise determined by the Committee, with respect to
dividends on shares of Restricted Stock, dividends payable in cash shall be
automatically reinvested in additional Restricted Stock, and dividends payable
in Stock shall be paid in the form of Restricted Stock.

(d) Termination. Except to the extent otherwise provided in the Award Agreement
and pursuant to Section 6(b), in the event of a Termination during the
Restriction Period, all shares still subject to restriction shall be forfeited
by the participant.

SECTION 7. CHANGE IN CONTROL

(a) Definition of “Change in Control”. For purposes of Section 7(b), a “Change
in Control” means the occurrence of any one of the following:

(i) Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, a subsidiary, an affiliate, or a Company
employee benefit plan, including any trustee of such plan acting as trustee) is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 35
percent or more of the combined voting power of the Company’s then outstanding
securities;

(ii) The solicitation of proxies (within the meaning of Rule 14a-1(k) under the
Exchange Act and any successor rule) with respect to the election of any
director of the Company where such solicitation is for any candidate who is not
a candidate proposed by a majority of the Board in office prior to the time of
such election; or

(iii) The dissolution or liquidation (partial or total) of the Company or a sale
of assets involving 30 percent or more of the assets of the Company, any merger
or reorganization of the Company whether or not another entity is the survivor,
a transaction pursuant to which the holders, as a group, of all of the shares of
the Company outstanding prior to the transaction hold, as a group, less than 70
percent of the shares of the Company outstanding after the transaction, or any
other event which the Board determines, in its discretion, would materially
alter the structure of the Company or its ownership.

(b) Impact of Event. In the event of a “Change in Control” as defined in
Section 7(a), but only if and to the extent so specifically determined by the
Board in its discretion, which determination may be amended or reversed only by
the affirmative vote of a majority of the persons who were directors at the time
such determination was made, acceleration and valuation provisions no more
favorable to participants than the following may apply:

(i) Any Option outstanding as of the date such Change in Control is determined
to have occurred and not then exercisable and vested shall become fully
exercisable and vested.

(ii) The restrictions and limitations applicable to any Restricted Stock shall
lapse, and such Restricted Stock shall become fully vested.

(iii) The value (net of any exercise price) of all outstanding Options and
Restricted Stock, unless otherwise determined by the Committee at or after grant
and subject to Rule 16b-3, shall be cashed out on the basis of the “Change in
Control Price,” as defined in Section 7(c), as of the date such Change in
Control is determined to have occurred or such other date as the Board may
determine prior to the Change in Control.

(c) Change in Control Price. For purposes of this Section 7, “Change in Control
Price” means the highest price per share paid in any transaction reported on the
National Market System of the National Association of Securities Dealers, Inc.
Automated Quotation System or paid or offered in any bona fide transaction
related to a potential or actual Change in Control of the Company at any time
during the preceding 60-day period as determined by the Board, except that, in
the case of Incentive Stock Options, such price shall be based only on
transactions reported for the date on which the Board decides to cash out such
Options.

SECTION 8. GENERAL PROVISIONS.

(a) Award Grants. Any Award may be granted either alone or in addition to other
Awards granted under the Plan. Subject to the terms and restrictions set forth
elsewhere in the Plan, the Committee shall determine the consideration, if any,
payable by the participant for any Award and, in addition to those set

 

4



--------------------------------------------------------------------------------

forth in the Plan, any other terms and conditions of the Awards. The Committee
may condition the grant or payment of any Award upon the attainment of specified
performance goals or such other factors or criteria, including vesting based on
continued service on the Board or employment, as the Committee shall determine.
Performance objectives may vary from participant to participant and among groups
of participants and shall be based upon such Company, subsidiary, group or
division factors or criteria as the Committee may deem appropriate, including,
but not limited to, earnings per share or return on equity. The other provisions
of Awards also need not be the same with respect to each recipient. Unless
specified otherwise in the Plan or by the Committee, the date of grant of an
Award shall be the date of action by the Committee to grant the Award. The
Committee may also substitute new Options for previously granted Options,
including previously granted Options having higher exercise prices.

(b) Award Agreement. As soon as practicable after the date of an Award grant,
the Company and the participant shall enter into a written Award Agreement
identifying the date of grant, and specifying the terms and conditions of the
Award. Options are not exercisable until after execution of the Award Agreement
by the Company and the Plan participant, but a delay in execution of the Award
Agreement shall not affect the validity of the Option grant.

(c) Certificates; Transfer Restrictions. All certificates for shares of Stock or
other securities delivered under the Plan shall be subject to such stock
transfer orders, legends and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Commission,
any market in which the Stock is then traded and any applicable federal, state
or foreign securities law.

(d) Termination. Unless otherwise provided in the applicable Award Agreement or
by the Committee, in the event of Termination for any reason other than death or
Disability, Awards held at the date of Termination (and only to the extent then
exercisable or payable, as the case may be) may be exercised in whole or in part
at any time within three months after the date of Termination or such lesser
period specified in the Award Agreement (but in no event after the expiration
date of the Award). If Termination is due to death or Disability, Awards held at
the date of Termination (and only to the extent then exercisable or payable, as
the case may be) may be exercised in whole or in part by the participant in the
case of Disability, by the participant’s guardian or legal representative or by
the person to whom the Award is transferred by will or the laws of descent and
distribution, at any time within one year from the date of Termination or any
lesser period specified in the Award Agreement (but in no event after the
expiration of the Award).

(e) Delivery of Purchase Price. If and only to the extent authorized by the
Committee, participants may make all or any portion of any payment due to the
Company:

(i) with respect to the consideration payable for an Award;

(ii) upon exercise of an Award; or

(iii) with respect to federal, state, local or foreign tax payable in connection
with an Award, by delivery of (x) cash, (y) check, or (z) any property other
than cash (including a promissory note of the participant or shares of Stock or
securities) so long as, if applicable, such property constitutes valid
consideration for the Stock under, and otherwise complies with, applicable law.
No promissory note under the Plan shall have a term (including extensions) of
more than five years or shall be of a principal amount exceeding 90 percent of
the purchase price paid by the borrower.

(f) Tax Withholding. Unless the Committee permits otherwise, the participant
shall pay to the Company in cash, promptly when the amount of such obligations
becomes determinable (the “Tax Date”), all applicable federal, state, local and
foreign withholding taxes that the Committee in its discretion determines to
result, (i) from the lapse of restrictions imposed upon an Award, (ii) upon
exercise of an Award, or (iii) from a transfer or other disposition of shares
acquired upon exercise or payment of an Award, or otherwise related to the Award
or the shares acquired in connection with an Award.

A participant who has received an Award or payment under an Award may, to the
extent, if any, authorized by the Committee in its discretion, make an election
to (x) deliver to the Company a promissory note of the participant on the terms
set forth in Section 8(e), or (y) tender any such securities to the Company to
pay the amount of tax that the Committee in its discretion determines to be
required to be withheld by the Company; provided, however, that such election
shall be subject to the disapproval of the Committee.

 

5



--------------------------------------------------------------------------------

Any shares or other securities so withheld or tendered shall be valued by the
Committee as of the date they are withheld or tendered; provided, however, that
Stock shall be valued at Fair Market Value on such date. The value of the shares
withheld or tendered may not exceed the required federal, state, local and
foreign withholding tax obligations as computed by the Company.

(g) No Transferability. No Award shall be assignable or otherwise transferable
by the participant other than by will or by the laws of descent and
distribution. During the life of a participant, an Award shall be exercisable,
and any elections with respect to an Award may be made, only by the participant
or participant’s guardian or legal representative.

(h) Adjustment of Awards; Waivers. The Committee may adjust the performance
goals and measurements applicable to Awards (i) to take into account changes in
law and accounting and tax rules, (ii) to make such adjustments as the Committee
deems necessary or appropriate to reflect the inclusion or exclusion of the
impact of extraordinary or unusual items, events or circumstances in order to
avoid windfalls or hardships, and (iii) to make such adjustments as the
Committee deems necessary or appropriate to reflect any material changes in
business conditions. In the event of hardship or other special circumstances of
a participant and otherwise in its discretion, the Committee may waive in whole
or in part any or all restrictions, conditions, vesting, or forfeiture with
respect to any Award granted to such participant.

(i) Non-Competition. The Committee may condition its discretionary waiver of a
forfeiture, the acceleration of vesting at the time of Termination of a
participant holding any unexercised or unearned Award, the waiver of
restrictions on any Award, or the extension of the expiration period to a period
not longer than that provided by the Plan upon such participant’s agreement (and
compliance with such agreement) (i) not to engage in any business or activity
competitive with any business or activity conducted by the Company and (ii) to
be available for consultations at the request of the Company’s management, all
on such terms and conditions (including conditions in addition to (i) and (ii))
as the Committee may determine.

(j) Dividends. The reinvestment of dividends in additional Restricted Stock at
the time of any dividend payment pursuant to Section 6(c) shall only be
permissible if sufficient shares of Stock are available under Section 3 for such
reinvestment (taking into account then outstanding Awards).

(k) Regulatory Compliance. Each Award under the Plan shall be subject to the
condition that, if at any time the Committee shall determine that (i) the
listing, registration or qualification of the shares of Stock upon any
securities exchange or for trading in any securities market or under any state
or federal law, (ii) the consent or approval of any government or regulatory
body or (iii) an agreement by the participant with respect thereto, is necessary
or desirable, then such Award shall not be consummated in whole or in part
unless such listing, registration, qualification, consent, approval or agreement
shall have been effected or obtained free of any conditions not acceptable to
the Committee.

(l) Rights as Shareholder. Unless the Plan or the Committee expressly specifies
otherwise, an optionee shall have no rights as a shareholder with respect to any
shares covered by an Award until the stock certificates representing the shares
are actually delivered to the optionee. Subject to Sections 3(b) and 6(c), no
adjustment shall be made for dividends or other rights for which the record date
is prior to the date the certificates are delivered.

(m) Beneficiary Designation. The Committee, in its discretion, may establish
procedures for a participant to designate a beneficiary to whom any amounts
payable in the event of the participant’s death are to be paid.

(n) Additional Plans. Nothing contained in the Plan shall prevent the Company, a
subsidiary or an affiliate from adopting other or additional compensation
arrangements for its directors and employees.

(o) No Employment Rights; No Right to Directorship. Neither the adoption of this
Plan nor the grant of any Award hereunder shall (i) confer upon any employee any
right to continued employment nor shall it interfere in any way with the right
of the Company, a subsidiary or an affiliate to terminate the employment of any
employee at any time; or (ii) confer upon any participant any right with respect
to continuation of

 

6



--------------------------------------------------------------------------------

the participant’s membership on the Board or shall interfere in any way with
provisions in the Company’s Certificate of Incorporation and Bylaws relating to
the election, appointment, terms of office, and removal of members of the Board.

(p) Rule 16b-3. With respect to persons subject to Section 16 of the Exchange
Act, transactions under this Plan are intended to comply with the applicable
conditions of Rule 16b-3 under the Exchange Act. To the extent any provision of
this Plan or action by the Committee fails to so comply, it shall be adjusted to
comply with Rule 16b-3, to the extent permitted by law and deemed advisable by
the Committee. It shall be the responsibility of persons subject to Section 16
of the Exchange Act, not of the Company or the Committee, to comply with the
requirements of Section 16 of the Exchange Act; and neither the Company nor the
Committee shall be liable if this Plan or any transaction under this Plan fails
to comply with the applicable conditions of Rule 16b-3, or if any such person
incurs any liability under Section 16 of the Exchange Act.

(q) Governing Law. The Plan and all Awards shall be governed by and construed in
accordance with the laws of the State of California.

(r) Use of Proceeds. All cash proceeds to the Company under the Plan shall
constitute general funds of the Company.

(s) Unfunded Status of Plan. The Plan shall constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or arrangements to meet the obligations created under the Plan to deliver
Stock or make payments; provided, however, that unless the Committee otherwise
determines, the existence of such trusts or other arrangements shall be
consistent with the “unfunded” status of the Plan.

(t) Assumption by Successor. The obligations of the Company under the Plan and
under any outstanding Award may be assumed by any successor corporation, which
for purposes of the Plan shall be included within the meaning of “Company”.

(u) Limitation on Award Grants. The Company may not grant Awards under the Plan
for more than 100,000 shares to any one participant in any calendar year.

SECTION 9. AMENDMENTS AND TERMINATION.

The Board may amend, alter or discontinue the Plan or any Award, but no
amendment, alteration or discontinuance shall be made which would impair the
rights of a participant under an outstanding Award without the participant’s
consent. No amendment, alteration or discontinuance shall require shareholder
approval except:

(a) an increase in the total number of shares reserved for issuance pursuant to
Awards under the Plan; or

(b) with respect to provisions solely as they relate to Incentive Stock Options,
to the extent required for the Plan to comply with Section 422 of the Code; or

(c) to the extent required by other applicable laws, rules or regulations; or

(d) to the extent the Board otherwise concludes that shareholder approval is
advisable.

SECTION 10. EFFECTIVE DATE OF PLAN.

The Plan shall be effective as of February 19, 1998, but all Awards shall be
conditioned upon approval of the Plan (a) at a duly held stockholders’ meeting
by the affirmative vote of the holders of a majority of the shares of Stock of
the Company represented in person or by proxy at the meeting and entitled to
vote thereon, or (b) by an action by written consent of the holders of a
majority of the voting power of the shares of the Company entitled to vote.

SECTION 11. TERM OF PLAN.

No Award shall be granted on or after February 18, 2008, but Awards granted
prior to February 18, 2008 may extend beyond that date.

 

7